Citation Nr: 0606264	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  00-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for neuralgia of the fifth, ninth, and tenth 
cranial nerves, claimed to have resulted from VA medical 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from February 1943 to April 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Los Angeles, 
California, Regional Office of the Department of Veterans 
Affairs (VA).

In a statement received in April 2005, the veteran appeared 
to indicate a desire to file a claim for a total rating based 
on individual unemployability due to service-connected 
disability (TDIU).  This matter is referred to the RO for the 
purpose of seeking the veteran's clarification on this issue.


FINDING OF FACT

There is no competent medical evidence that any VA treatment 
was the proximate cause of any current additional disability, 
including neuralgia of the fifth, ninth, and tenth cranial 
nerves.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability, including 
neuralgia of the fifth, ninth, and tenth cranial nerves as a 
result of VA treatment is not warranted.  38 U.S.C.A. §§ 
1151, 5107 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  The RO decisions issued in connection 
with the veteran's appeal have notified him of the evidence 
considered, as well as the pertinent laws and regulations.  
In addition, a letter sent to the veteran dated in March 2005 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA has satisfied the VCAA notice requirements by: 
(1) Informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the appellant prior to the initial adjudication, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini v. Principi, 
18 Vet. App. 112 (2004), to decide the appeal would not be 
prejudicial error to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as are VA treatment records.  VA has obtained a 
medical opinion that addressed the veteran's contention in 
this case.  The veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide the appellant's appeal.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

Title 38, United States Code, Section 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability were 
service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments, however, 
apply only to claims for compensation under 38 U.S.C.A. § 
1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97 (Dec. 31, 1997).  Therefore, because the 
veteran filed his claim prior to October 1, 1997 (April 
1996), the only issue before the Board is whether he suffered 
additional disability as a consequence of VA treatment.

The veteran essentially contends that he developed neuralgia 
as a result of the VA's failure to properly diagnose and 
treat his condition.

Medical records indicate that the veteran suffered a head 
injury in 1981 and was hospitalized for 11 days at a non-VA 
facility.  The first post-1981 VA medical records in the 
claims file are dated in 1986 and 1988 and indicate that 
while some neurological findings were made, the veteran was 
primarily treated for his service-connected psychiatric 
disability (service connection for schizophrenia has been in 
effect since 1945).  A December 1986 VA record noted a normal 
computerized tomographic scan of the head, and a March 1988 
VA discharge summary noted a diagnosis of possible 
pseudoseizures.  A February 1989 VA psychiatric examination 
noted schizophrenia and an Axis III diagnosis of history of 
head trauma.  

Private medical records in the 1990s noted atypical facial 
pain and trigeminal neuralgia.

The Board here notes that the veteran has been described as a 
poor historian with memory problems for years prior to the 
filing of this claim.  In an effort to address the veteran's 
contention in this appeal, the Board in April 2004 requested 
that an independent medical expert review the veteran's 
claims file and provide an opinion concerning the veteran's 
assertions.

In response to the April 2004 request for an independent 
medical opinion, a report was received from W.G.H., M.D., an 
Assistant Professor of Neurology and Neurosciences at an 
eastern United States Medical School in April 2004.  The body 
of Dr. W.G.H.'s report summarized the evidence contained in 
the veteran's claims file at that time.  Following review of 
the veteran's complete medical records, the independent 
medical expert (IME) concluded:

I can state unequivocally that the 
patient had documented facial sensory 
abnormalities by the VA Neurological 
examination is 1991.  For this reason, I 
do not believe that there was a delay in 
diagnosis.  I further believe that this 
perceived delay in diagnosis did not harm 
the patient in any way.  His current 
disability would not have worsened had 
the diagnosis been present in 1988.  His 
treatment at the present time is the use 
of a neuropathic pain agent-Neurontin 
(gabapentin) which was not available in 
1988, other agents were tried in the 
community, but he could not tolerate any 
other medication.

The Board finds that the opinion offered by the IME, which 
was based on an accurate history, is entitled to great 
probative weight, in light of the physician's outstanding 
qualifications, his close review of pertinent medical records 
and other evidence, and the convincing rationale which he 
stated for his conclusion.  The Board can find no medical 
evidence of record that contradicts this opinion.

The Board has reviewed the veteran's statements offered in 
support of his claim (the Board here notes that the veteran 
has been described as a poor historian with memory problems 
since the 1970s).  As the veteran is not a medical expert, 
however, he is not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
short, the Board can find no evidence that VA treatment has 
caused the veteran to suffer any additional disability as 
claimed.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability, including 
neuralgia of the fifth, ninth, and tenth cranial nerves as a 
result of VA treatment, is denied.



____________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


